Appeal by the defendant, as limited by his brief, from an amended sentence of the County Court, Orange County (DeRosa, J.), rendered May 18, 2001, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated two conditions thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of reckless endangerment in the first degree.
Ordered that the amended sentence is affirmed.
The defendant’s written waiver of his right to appeal, executed on September 30, 1999, precludes him from arguing on appeal that the amended sentence which the County Court imposed was excessive (see People v Pitter, 272 AD2d 416 [2000]; People v Strunkey, 268 AD2d 492 [2000]).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Florio, Krausman, H. Miller and Mastro, JJ., concur.